DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2022 has been entered.
The amendment filed 9/19/2022 has been entered.  Claims 5, 7-9 and 11 have been canceled.  Claims 1-4, 6, 10 and 12-14 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-4, 6, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (US2014/0110153) in view of Kitani (JP2016-225513), and in further view of Kusama (WO2014/148155A1, please refer to the attached machine translation for the below cited sections).  
As discussed in a prior office action, Kashiwagi teaches a copper-clad laminate for a wiring board (100) as shown in Figs. 4A-C and a multilayered wiring board (110) as shown in Figs. 5A-C (Paragraphs 0118-0122) which are suitable for use in cell phones (Paragraph 0257), wherein the copper-clad laminate is formed from an insulating layer (130) sandwiched between two surface-roughened copper foils (150) as shown in Figs. 4A-B (Paragraph 0118) with the roughened surface of each copper foil (150) facing the insulating layer (130) as shown in Figs. 1B and Figs. 7A-B; and the insulating layer (130) being formed from a prepreg (280), such as comprising an epoxy-resin impregnated fiber core material or a heat-resistant resin sheet with an uncured resin layer laminated on both surfaces thereof (Paragraph 0108).  Kashiwagi teaches that the “heat-resistant resin sheet may be any resin sheet that can be used without particular limitation, as long as it withstands a soldering temperature”, with specific examples thereof including a polyimide film, a liquid crystal polymer film, and a polyether ether ketone film, and having a thickness of preferably 1-100 µm, particularly preferably 7.5-60 µm (Paragraph 0109, reading upon the claimed resin layer of instant claim 1 and claimed thickness range of instant claim 12); and as “the uncured resin layer, an adhesive layer that is uncured and made of an epoxy resin or the like can be used”, with a preferred thickness of the uncured adhesive layer being 1 µm or more and 30 µm, preferably 5-10 µm (Paragraph 0110, reading upon the claimed thickness range of instant claim 11).
Kashiwagi teaches that a thickness of the surface-roughened copper foil 150 is preferably 5µm or more and 50 µm or less (Paragraph 0193) and that the surface of the surface-roughened copper foil has a skewness (Rsk) of 0 or less of roughness curve defined by ISO 4287-1997 (Paragraph 0077), with an example roughened copper foil as shown in Fig. 16A-B having a maximum height of crest Rp of 0.5955 µm, a maximum depth of trough Rv of 0.8666 µm, a maximum height Rz (Rt) of 1.4621 µm (reading upon the claimed Sz of instant claims 1 and 2), an average height Rc of 0.8011 µm, an arithmetic average height Ra of 0.2066 µm, Rsk (skewness) of 0.2948, and Rku (kurtosis) of 3.2004 (reading upon the claimed kurtosis Sku of instant claim 1), which results in improved properties over a commercially available copper foil such as shown in Figs. 15A-B (Paragraphs 0214-0215 and 0222); wherein the surface-roughened copper foil provides a peel strength of 0.7-0.9 kN/m (Paragraphs 0183-0187, reading upon the claimed peel strength of instant claim 13).  
Hence, the difference between the teachings of Kashiwagi and the claimed invention as recited in instant claims 1-2 and 12-13 is that Kashiwagi does not recite that the adhesive layer comprises one or more of the recited resins and has a dielectric loss tangent value which is equal to or less than a dielectric loss tangent value of the resin layer, at a frequency of 1 GHz as instantly claimed.  However, as discussed in the prior office actions, Kitani teaches that when producing a printed wiring board, particularly for transmitting a high frequency signal which has become popular in devices such as IC cards and mobile phone terminals (similar end use as in the invention taught by Kashiwagi), the dielectric loss tangent of the adhesive layer at 1 GHz is preferably smaller than the dielectric loss tangent of the resin films adhered to the conductive pattern, e.g. patterned copper foil (Paragraphs 0045-0047), in order to reduce transmission loss due to dielectric loss and provide high dimensional accuracy (Abstract, Paragraphs 0001-0004, 0007-0008, and 0011-0013).  Kitani teaches that the lower limit of the dielectric loss tangent of the adhesive layer at 1 GHz is preferably as small as possible, but realistically 0.0001, with an upper limit of preferably 0.01, more preferably 0.005 (Paragraph 0065, as in instant claim 3); while the lower limit of the dielectric loss tangent of the resin films at 1 GHz is also preferably as small as possible, but realistically 0.0001, with an upper limit of preferably 0.05, more preferably 0.005 (Paragraphs 0028 and 0058, as in instant claim 4), with preferred resins for the resin film(s) being polyimides with small relative permittivity and dielectric loss tangent, and particularly liquid crystal polymers as in Kashiwagi, with a film thickness of preferably 5 to 500µm (Paragraphs 0029-0043), similar to the thickness range taught by Kashiwagi (also reading upon the claimed thickness range of instant claim 12).  
Kitani teaches that the adhesive layer is preferably formed from an adhesive having excellent flexibility and heat resistance, with examples thereof including a modified polyphenylene ether resin, a styrene resin, an epoxy resin as in Kashiwagi, a butyral resin, and an acrylic resin (Paragraphs 0014 and 0060-0062), and although Kitani teaches that various resin-based adhesives may be utilized, Kitani teaches that a thermosetting resin (e.g. uncured resin as in Kashiwagi) is preferable as the main component of the adhesive layer, particularly a thermosetting resin having a curing temperature of 250°C or lower as a main component (e.g. an adhesive layer that is uncured and made of an epoxy resin or the like” as disclosed by Kashiwagi; Paragraph 0061); and more particularly, a modified polyphenylene ether and a styrene resin are preferred because the relative permittivity and the dielectric loss tangent can be reduced (Paragraphs 0014 and 0060-0062).  Further, Kusama teaches a thermally-curable modified polyphenylene ether resin composition that may be utilized as an interlayer adhesive or adhesive film for electrical and electronic applications, such as for printed wiring boards, particularly for flexible printed wiring boards (FPC) for a high frequency range of 1 GHz or higher (as in Kitani), wherein the resin composition can be thermally cured at 180°C or lower (falling within the 250°C or lower taught by Kitani), has excellent adhesive strength to substrate materials such as polyimide film (as in Kashiwagi and Kitani) as well as to the metal foil forming the wiring of the FPC, and has excellent electrical properties in the high-frequency region of a frequency of 1 GHz or higher, specifically a low dielectric constant and a low dielectric loss tangent in the region of 1 GHz or higher (as in Kitani), due to the combined contributions of the composition components (Abstract, Paragraphs 0001-0002, 0005, 0018, and 0025-0029).  More specifically, Kusama teaches that the curable resin composition (Abstract; Paragraph 0008) comprises (A) a vinyl-modified polyphenylene ether resin having a formula as shown and described in Paragraphs 0025-0029 which contributes to the heat resistance and excellent electrical properties at high frequencies including low dielectric loss tangent in the frequency range of 1 GHz or higher (Paragraph 0028, e.g. as in Kitani and/or Kashiwagi); (B) a polystyrene-poly(ethylene/butylene) block copolymer with a styrene content of 15-35%, thus reading upon the broadly claimed olefin resin of instant claims 1 and 6 given the olefin content (also reading upon the broadly recited styrene resin of Kitani); (C) a polystyrene-poly(ethylene-ethylene/propylene) block copolymer having a styrene content of 25-40%, thus also reading upon the broadly claimed olefin resin of instant claims 1 and 6 given the olefin content (as well as a styrene resin as in Kitani); (D) an epoxy resin (as in Kashiwagi and Kitani) which contributes to the thermosetting property, adhesiveness, and solubility of component (E) (Paragraph 0034); (E) a thermosetting bismaleimide resin (as in instant claim 1) for maintaining dielectric properties and imparting adhesive strength (Paragraphs 0037-0039); and (F) an organic peroxide (Abstract; Paragraph 0008); wherein components (B) and (C) are particularly excellent in electrical properties at high frequencies of 1 GHz or higher, contributing to low dielectric constant and low dielectric loss tangent as well as heat resistance of the adhesive film or interlayer adhesive (Paragraph 0031); and a mass ratio of each component is (A+E)/(B+C) = 0.81 to 1.00 with (B)/(C) = 1.00 to 4.00, (D) is present in a content of 1-10mss% relative to a total mass of components (A) to (F), (E) is present in an equivalent ratio to the vinyl group of the component (A) of 0.1 to 3 equivalents, and (F) is present in a content of 0.1-10mass% relative to the content of (A), with working examples comprising 10% by mass or more of (B) and/or (C) as in instant claims 1 and 6, in order to provide the desired physical, mechanical and electrical properties for a particular end use (Entire document, particularly Abstract; Paragraphs 0008, 0038-0040; Examples).  Kusama teaches that the thermosetting resin composition has a dielectric loss tangent in the frequency range of 1 GHz or higher of preferably 0.01 or less, more preferably 0.005 or less, for reducing electrical signal loss in the frequency range of 1 GHz or higher (as in Kitani and reading upon the claimed dielectric loss tangent value of instant claim 3; Paragraph 0052).
Hence, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize a thermosetting resin adhesive layer having a dielectric loss tangent of equal to or less than the dielectric loss tangent of the resin layer in the invention taught by Kashiwagi to reduce transmission loss as taught by Kitani when utilizing the printed circuit for high frequency applications such as for mobile or cell phones as in Kashiwagi given that it is prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.  Further, given that Kusama specifically teaches a thermosetting resin composition for use as an adhesive film or interlayer adhesive in similar applications as taught by Kitani and Kashiwagi, particularly at high frequencies of 1 GHz or more, wherein the thermosetting adhesive resin composition taught by Kusama: a) comprises resin components as taught by Kitani and/or Kashiwagi as well as an olefin resin and a bismaleimide resin as in the claimed invention, particularly instant claims 1 and 6; b) can be thermally cured at 180°C or lower as in Kitani; c) has excellent adhesive strength to substrate materials such as the polyimide film as in Kashiwagi and/or Kitani as well as to the metal foil forming the wiring of the FPC, particularly a peel strength against a roughened copper foil surface of 5 N/cm or more, more preferably 6 N/cm, with examples ranging from 8.1 N/cm to 9.4 N/cm (i.e. 0.81 to 0.94 kN/m, Paragraph 0056, Examples, similar to the peel strength values of Kashiwagi and reading upon the claimed range of instant claim 13); and d) has excellent electrical properties in the high-frequency region of a frequency of 1 GHz or higher, specifically a low dielectric constant and a low dielectric loss tangent in the region of 1 GHz or higher as in Kitani, particularly within the range taught by Kitani and reading upon instant claim 3, such that the use thereof as the curable adhesive resin in the invention taught by Kashiwagi in view Kitani would have been obvious to one having ordinary skill in the art, the claimed invention as recited in instant claims 1-4, 6, and 12-13 would have been obvious over the teachings of Kashiwagi in view of Kitani and in further view of Kusama given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With respect to instant claim 10, as noted above, Kashiwagi teaches that the insulating layer may comprise a prepreg comprising a core material formed of glass fibers impregnated with a semi-cured epoxy resin or a resin sheet as discussed above (Paragraph 0108), broadly reciting that any insulating material conventionally used for manufacturing a wiring board may be used (Paragraph 0108), and also teaches that a core substrate of the multilayer wiring board may be formed from a woven or nonwoven fabric of inorganic fibers such as glass fibers impregnated with an insulating resin layer (Paragraph 0249); and given that Kitani does not exclude the incorporation of a fabric/cloth layer in the resin films and broadly recites that the resin films may comprise a filler, additive or the like (Paragraphs 0043 and 0058), with Kusama similarly reciting that the resin substrate may comprise fillers and fibers (Paragraph 0075), the claimed invention as recited in instant claim 10 would have been obvious over the teachings of Kashiwagi in view of Kitani and in further view of Kusama.
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kusama (WO2014/148155A1, please refer to the attached machine translation for the below cited sections) in view of Kitani (JP2016-225513) and in further view of Inukai (KR2017/0002705).  Kusama teaches a thermally-curable modified polyphenylene ether resin composition that may be utilized as an interlayer adhesive or adhesive film for electrical and electronic applications, such as for printed wiring boards, particularly for flexible printed wiring boards (FPC) for a high frequency range of 1 GHz or higher, wherein the resin composition can be thermally cured at 180°C or lower, has excellent adhesive strength to substrate materials such as polyimide film or liquid crystal polymer as well as to the metal foil forming the wiring of the FPC, and has excellent electrical properties in the high-frequency region of a frequency of 1 GHz or higher, specifically a low dielectric constant and a low dielectric loss tangent in the region of 1 GHz or higher, due to the combined contributions of the composition components (Abstract, Paragraphs 0001-0002, 0005, 0018, 0025-0029 and 0067).  More specifically, Kusama teaches that the curable resin composition (Abstract; Paragraph 0008) comprises (A) a vinyl-modified polyphenylene ether resin having a formula as shown and described in Paragraphs 0025-0029 which contributes to the heat resistance and excellent electrical properties at high frequencies including low dielectric loss tangent in the frequency range of 1 GHz or higher (Paragraph 0028); (B) a polystyrene-poly(ethylene/butylene) block copolymer with a styrene content of 15-35%, thus reading upon the broadly claimed olefin resin of instant claims 1 and 6 given the olefin content; (C) a polystyrene-poly(ethylene-ethylene/propylene) block copolymer having a styrene content of 25-40%, thus also reading upon the broadly claimed olefin resin of instant claims 1 and 6 given the olefin content; (D) an epoxy resin which contributes to the thermosetting property, adhesiveness, and solubility of component (E) (Paragraph 0034); (E) a thermosetting bismaleimide resin (as in instant claim 1) for maintaining dielectric properties and imparting adhesive strength (Paragraphs 0037-0039); and (F) an organic peroxide (Abstract; Paragraph 0008); wherein components (B) and (C) are particularly excellent in electrical properties at high frequencies of 1 GHz or higher, contributing to low dielectric constant and low dielectric loss tangent as well as heat resistance of the adhesive film or interlayer adhesive (Paragraph 0031); and a mass ratio of each component is (A+E)/(B+C) = 0.81 to 1.00 with (B)/(C) = 1.00 to 4.00, (D) is present in a content of 1-10mss% relative to a total mass of components (A) to (F), (E) is present in an equivalent ratio to the vinyl group of the component (A) of 0.1 to 3 equivalents, and (F) is present in a content of 0.1-10mass% relative to the content of (A), with working examples comprising 10% by mass or more of (B) and/or (C) as in instant claims 1 and 6, in order to provide the desired physical, mechanical and electrical properties for a particular end use (Entire document, particularly Abstract; Paragraphs 0008, 0038-0040; Examples).  Kusama teaches that the thermosetting resin composition has a dielectric loss tangent in the frequency range of 1 GHz or higher of preferably 0.01 or less, more preferably 0.005 or less, for reducing electrical signal loss in the frequency range of 1 GHz or higher (reading upon the claimed dielectric loss tangent value of instant claim 3; Paragraph 0052); and preferably has a peel strength against a roughened copper foil surface of 5 N/cm or more, preferably 6 N/cm or more (reading upon the peel strength as recited in instant claim 13), with examples having a copper foil peel strength of 8.1 N/cm to 9.4 N/cm (i.e. 0.81 to 0.94 kN/m).
Kusama specifically teaches that the thermosetting resin composition may be utilized as an adhesive film or interlayer adhesive in a multilayer printed wiring board between a wiring pattern constituted by copper, and a resin substrate such as a polyimide or liquid crystal polymer substrate (Paragraphs 0001-0003, 0019, 0067 and 0072), wherein the resin composition may be provided in the form of a varnish that is either formed in advance into a preformed adhesive film for thermocompression bonding between the roughened surface of a metal foil and the substrate, or alternatively, the varnish may be applied directly to the surface of one of the layers to be bonded, e.g. the roughened surface of the metal/copper foil, and dried, followed by placing the other layer or surface to be adhered thereon and heat curing the composition (as in instant claim 14, Paragraphs 0063-0067).  Kusama teaches that the method of applying the varnish is not particularly limited, and is selected to provide the desired thickness of the film after drying, preferably 1 to 30 microns (reading upon the adhesive layer thickness of instant claims 1 and 14).  Kusama further teaches that the resin substrate used for the FPC also has excellent electrical properties in the high frequency region, including low dielectric constant and low dielectric loss tangent (Paragraph 0067), and may comprise fillers and/or fibers for the purpose of improving the mechanical strength of the resin substrate, e.g. reinforcing fibers (Paragraph 0075).
Hence, with respect to the claimed invention as recited in instant claims 1, 3, 6, 13 and 14, Kusama teaches a copper-clad laminate comprising a copper foil; an adhesive layer provided on a surface of the copper foil and comprising one or more resins as instantly claimed, particularly an olefin resin and a bismaleimide resin (in combination with other components); and a resin layer provided on a surface of the adhesive layer, wherein the adhesive layer has a dielectric loss tangent value of preferably 0.005 or less at a frequency of 1 GHz or more, reading upon the range of instant claim 3, and a thickness of preferably 1 to 30 microns, reading upon the thickness range of instant claims 1 and 14, and although Kusama teaches that the surface of the copper foil on the adhesive layer side is roughened and that the resin layer also has a low dielectric loss tangent, Kusama does not specifically teach the surface roughness properties of the copper foil as instantly claimed, namely Sz of 6.8 µm or less and Sku of 2.0 or more and 3.5 or less, nor that the adhesive layer has a dielectric loss tangent at 1 GHz of equal to or less than a dielectric loss tangent value of the resin layer at 1 GHz as instantly claimed.  However, Inukai similarly teaches a copper-clad laminate for printed wiring boards including for high-frequency signals with fine pitch conductor patterns (Paragraph 0002) and a method of producing the laminate, wherein the copper-clad laminate comprises a surface-treated copper foil having a surface roughness (Rz) of 2.0 µm or less (based on JIS B0601-1994) and a kurtosis Sku of 2-4 (Paragraph 0010), preferably 2.5-3.5 (Paragraph 0012, reading upon the claimed Sku range of instant claim 1), which provides excellent adhesion reliability and peel strength with a resin substrate, particularly a peel strength of 0.8 kg/cm or more measured based on JIS C5016 (as in the teachings of Kusama), wherein fine pitch formation is possible while providing excellent adhesion reliability (Paragraphs 018, 0021, 0032 and 0036, reading upon the claimed peel strength of instant claim 13).  Inukai teaches that the surface-treated side of the copper foil having the above roughness properties is bonded to a resin substrate such as a glass cloth base epoxy resin (prepreg) substrate for a rigid printed wiring board utilizing the epoxy resin of the prepreg as in the examples (as in instant claim 10), or bonded to a polyimide or liquid crystal polymer film for a flexible printed circuit board (FPC), wherein the FPC may be manufactured by interposing an adhesive on a substrate such as a polyimide film, with no specific limitations with respect to the adhesive composition (Paragraphs 0122-0124).  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the roughened copper foil in the invention taught by Kusama with the surface roughness properties as taught by Inukai reading upon the claimed Sku of instant claim 1 and the claimed Sz of instant claims 1-2 and 14 (given that a maximum height Sz on the same order as the Rz disclosed by Inukai would have been obvious to one having ordinary skill in the art) in order to provide excellent adhesion reliability and fine pitch formation for high frequency printed wiring boards as taught by Inukai.
Further, Kitani teaches that when producing a printed wiring board, particularly for transmitting a high frequency signal (as in Kusama and Inukai), the dielectric loss tangent of the adhesive layer at 1 GHz is preferably smaller than the dielectric loss tangent of the resin films adhered to the conductive pattern, e.g. patterned copper foil (Paragraphs 0045-0047), in order to reduce transmission loss due to dielectric loss and provide high dimensional accuracy (Abstract, Paragraphs 0001-0004, 0007-0008, and 0011-0013).  Kitani teaches that the adhesive layer may contain a thermosetting resin, such as an epoxy resin, a modified polyphenylene ether, and a styrene resin; preferably a thermosetting resin containing a modified polyphenylene ether or a styrene resin as a main component (as in Kusama) because the relative permittivity and the dielectric loss tangent can be reduced (Paragraphs 0014 and 0060-0062).  Kitani teaches that the lower limit of the dielectric loss tangent of the adhesive layer at 1 GHz is preferably as small as possible, but realistically 0.0001, with an upper limit of preferably 0.01, more preferably 0.005 (Paragraph 0065, as in instant claim 3); while the lower limit of the dielectric loss tangent of the resin films at 1 GHz is also preferably as small as possible, but realistically 0.0001, with an upper limit of preferably 0.05, more preferably 0.005 (Paragraphs 0028 and 0058, as in instant claim 4), with preferred resins being polyimides with small relative permittivity and dielectric loss tangent, and particularly liquid crystal polymers as in Kusama and Inukai, and a film thickness of preferably 5 to 500µm (Paragraphs 0029-0043), encompassing the thickness of the example resin films of Kusama and reading upon the claimed thickness range of instant claim 12.  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the adhesive layer in the invention taught by Kusama in view of Inukai with a dielectric loss tangent of equal to or less than the dielectric loss tangent of the resin layer, particularly in the ranges as taught by Kitani (reading upon claims 1, 3, 4 and 14), to reduce transmission loss of the printed circuit at high frequencies as taught by Kitani, and thus, the claimed invention as recited in instant claims 1-4, 6, and 13-14 would have been obvious over the teachings of Kusama in view of Inukai and in further view of Kitani given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
With respect to instant claim 10, as noted above, Kusama teaches that the resin substrate may include reinforcing fibers, while Inukai teaches that the resin substrate may be a resin-impregnated glass cloth, a functionally equivalent form of a reinforced resin layer, and hence the claimed invention as recited in instant claim 10 would have been obvious over the teachings of Kusama in view of Inukai and in further view of Kitani given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With respect to instant claim 12, as noted above, Kusama provides example wherein the resin substrate has a thickness within the claimed range, while Kitani teaches a resin film thickness of preferably 5 to 500µm which also falls within the claimed range, and hence, the claimed invention of instant claim 12 would have been obvious over the teachings of Kusama in view of Inukai and in further view of Kitani.
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but are moot in view of the above new grounds of rejection.  Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s response filed 9/19/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 5, 2022